Citation Nr: 0817949	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  04-31 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private hospitalization expenses after February 8, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to February 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Muskogee, 
Oklahoma, which determined that the veteran was entitled to 
payment or reimbursement of hospitalization expenses from 
February 6 to 8, 2004, but not as of February 9.

For the reasons detailed below, the appeal is REMANDED to the 
VAMC.  VA will notify the appellant if further action is 
required on his part.

The Board further observes that the veteran also perfected an 
appeal to a July 2003 rating decision by the Muskogee 
Regional Office (RO) which, in pertinent part, continued the 
noncompensable (zero percent) rating for the veteran's 
hearing loss; denied service connection for eye problems, leg 
jerks, knots/bumps on arms, back, and legs, and sleep 
disorder; and found that new and material evidence had not 
been received to reopen the claims of service connection for 
a foot disorder and a nervous condition other than post-
traumatic stress disorder (PTSD).  However, a review of the 
veteran's VA claims folder does not reflect that this appeal 
has been formally certified to the Board, unlike the present 
medical reimbursement claim.  In fact, the record reflects 
that additional development was being undertaken regarding 
these claims following an April 2005 informal conference at 
the RO.  Accordingly, the Board will not adjudicate these 
issues at this time, but, should they remain on appeal, they 
will be the subject of a subsequent decision with a different 
docket number.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Here, the Board 
concludes that additional development is required in order to 
comply with the duty to assist.

The veteran is seeking payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  To be eligible for reimbursement under this authority, 
all of the following conditions must be satisfied:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

See 38 C.F.R. § 17.1002.

Initially, the Board notes that provisions of 38 C.F.R. § 
17.1002(a)-(c) and (e)-(i) do not appear to be in dispute, as 
the veteran would not have been approved for the 
reimbursement of his private hospitalization from February 6 
to 8, 2004, if these elements were not present.  The 
resolution of this appeal rests upon 38 C.F.R. 
§ 17.1002(d) regarding whether his condition had stabilized 
such that he could have been transferred to the VAMC.

The veteran essentially contends that he was willing to be 
transferred to the VAMC, that he was in contact with the 
VAMC, and the only reason he was not transferred was because 
the VAMC informed him that it did not have any beds (i.e., 
the facility did not have the space available for him to be 
transferred).  The medical records from the private hospital 
in question confirm that while he was found to be stable for 
transfer as of February 8, no space was available at the 
VAMC; that no bed was available.  

Despite the foregoing, neither the April 2004 denial by the 
VAMC nor the July 2004 Statement of the Case (SOC) appears to 
have addressed the veteran's contention that he was not 
transferred to the VAMC because no beds were available at the 
VA facility or other Federal facility.  If no space was 
available for the veteran at a VA or other Federal facility, 
then it appears the question as to whether the medical 
emergency had resolved depends upon whether medical treatment 
was required on or after February 8, 2004.  Simply put, if 
the veteran could not be transferred to the VAMC or other 
Federal facility, then it appears this resolution of this 
appeal depends upon whether he could have been safely 
discharged as of that date.  See 38 C.F.R. § 17.1002(d).  
Therefore, the Board finds that a remand is required for the 
VAMC to address these issues in the first instance, to 
include a formal finding as to whether the VAMC or other 
Federal facility was available for hospitalization on or 
after February 8, 2004.

If it is determined that no space was available at the VAMC 
or other Federal facility for the veteran, then a competent 
medical opinion should be obtained to address whether the 
veteran could have been safely discharged as of February 8, 
2004.  Moreover, in order to ensure that the opinion is based 
upon an accurate record, all medical records from the private 
facility where the veteran was hospitalized in February 2004 
should be requested and made a part of the record.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please make a formal finding for the 
record as to whether space was available 
for the veteran at the VAMC or other 
Federal facility at any time from 
February 8 to 13, 2004.

2.  If it is determined that no space was 
available at the VAMC or other Federal 
facility, then please request a legible 
copy of all records from the private 
facility at which the veteran was 
hospitalized in February 2004, 
particularly any progress notes dated 
from February 9 to 13, 2004.  If any 
release is required from the veteran to 
obtain these records, then it should be 
requested.

3.  After obtaining any additional 
records to the extent possible, a new 
medical opinion should be promulgated 
regarding this case.  The veteran's 
medical folder should be made available 
to the clinician promulgating this 
opinion for review; the clinician must 
indicate that the veteran's records were 
reviewed.

The clinician should opine whether the 
veteran's emergency condition which 
resulted in his hospitalization had 
resolved after February 8, 2004. In 
making this determination, the clinician 
should address the necessity of the 
medical treatment received on and after 
February 8, 2004; i.e., whether the 
veteran could have been safely discharged 
during the period from February 9, 2004, 
to February 13, 2004.  If the clinician 
responds in the affirmative, then the 
date which the veteran could have been 
discharged during this period should be 
identified, as well as the factors 
supporting such a conclusion.

If the clinician is unable to provide any 
of the requested opinions without 
resorting to speculation, it should be so 
indicated.

4.  Thereafter, the veteran's medical 
folder should be reviewed to ensure that 
the foregoing requested development has 
been completed.  In particular, the 
medical opinion should be reviewed to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and, if not, corrective procedures 
should be implemented.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the 
veteran's appeal should be readjudicated 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The decision should reflect 
consideration of the veteran's contention 
that no beds were available for him to be 
transferred to the VAMC or other Federal 
facility.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case, 
which addresses all of the evidence obtained after the 
issuance of the July 2004 Statement of the Case, and provided 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

